Citation Nr: 1719045	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  14-15 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial staged rating in excess of 50 percent for a service-connected acquired psychiatric disorder, to include schizophrenia, prior to March 19, 2013, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability for a service-connected disability prior to March 19, 2013.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from May 1969 to April 1970.

This matter initially comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran was notified of the decision in October 2009.  The September 2009 rating decision implemented a July 2009 Board decision that granted service connection for a psychiatric disability and assigned a 50 percent rating, effective September 26, 2001.  In November 2009, the Veteran's Notice of Disagreement was timely received with regard to the 50 percent rating assigned.  During the course of the appeal, the RO granted a staged 70 percent rating, effective March 19, 2013, in an April 2014 rating decision and Statement of the Case.  The Veteran's substantive appeal (VA Form 9) that disagreed with the effective date of the 70 percent rating and the denial of entitlement to TDIU was timely received by VA in May 2014.  

Then, in a November 2014 rating decision, the RO granted TDIU, effective March 19, 2013.  A timely Notice of Disagreement was received in March 2015 and contended entitlement to earlier effective dates for both the 70 percent rating for a psychiatric disability and TDIU.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that even though the issue of entitlement to an earlier effective date for TDIU prior to March 19, 2013, has not been addressed by a statement of the case after the initial November 2014 rating decision and March 2015 NOD, it is nonetheless part of the increased rating issue that is on appeal and thus also subject to the Board's jurisdiction.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Since September 26, 2001, the Veteran's psychiatric disability was productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

2.  Since September 26, 2001, the Veteran was unable to obtain or maintain substantially gainful employment as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, effective September 26, 2001, for a service-connected psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9201 (2016).

2.  The criteria for entitlement to a total disability rating based on individual unemployability due to a service-connected disability were met as of September 26, 2001.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.655, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Initial Staged Ratings for a Psychiatric Disability

The Veteran's appeal for a higher initial rating for a psychiatric disability stems from the initial grant of service connection and assignment of a 50 percent rating, effective September 26, 2001.  In November 2009, the Veteran's Notice of Disagreement was timely received with regard to the 50 percent rating that was assigned.  During the course of the appeal, in an April 2014 rating decision and Statement of the Case, the RO granted a staged 70 percent rating, effective March 19, 2013.  The Veteran's substantive appeal (VA Form 9), which disagreed with the effective date of the 70 percent rating and the denial of entitlement to TDIU, was timely received by VA in May 2014.  Then, in a November 2014 rating decision, the RO granted TDIU, effective March 19, 2013.  A timely Notice of Disagreement was received in March 2015 that contended entitlement to an earlier effective date for both the 70 percent rating for the psychiatric disability and TDIU.

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9201 through 9440.  Under this General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

Finally, a total, or 100 percent, rating is awarded on evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one General Rating Formula for Mental Disorders.  
38 U.S.C. §§ 501, 1155; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.   

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scale scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

GAF scores between 70 and 61 reflect some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Scores in the 51 to 60 range indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  Id.  GAF scores from 50 to 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

For the purposes of establishing service connection, medical evidence diagnosing a psychiatric disability must be in accordance with 38 C.F.R. § 4.125(a), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (5th ed. 2013) (DSM-V) as the source of criteria for the diagnosis of claimed psychiatric disorders.  

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V) and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130.  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  However, the Veteran has a diagnosis of schizophrenia under the DSM-IV criteria because his diagnosis was made prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional ... made in accordance with the DSM-IV).  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and the DSM-V.

The Board notes that the Veteran is currently rated for his psychiatric disability under DC 9499-9203.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions.  See 38 C.F.R. § 4.27.  However, as shown below, and specifically noted in the March 2013 VA examination, the Veteran's current psychiatric diagnosis of schizophrenia is more accurately reflected by DC 9201.  Furthermore, DC 9203 has been removed from the schedule of ratings for mental disorders under 38 C.F.R. § 4.130, and thus not applicable.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet.App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet.App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Since September 26, 2001, the Board finds that the Veteran's psychiatric symptoms meet or more nearly approximate the criteria for a 70 percent rating, but not higher.  The evidence of record reflects that the Veteran's psychiatric disability was productive of occupational and social impairment with deficiencies in judgment, thinking, family relations, work, and mood due to such symptoms as depressed mood; intermittently illogical, obscure, or irrelevant speech; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting, and; persistent delusions or hallucinations.

Records from the Social Security Administration (SSA) show that the Veteran was granted SSA disability benefits, effective in December 1979, for a schizotypal personality disorder.  The records indicate he was granted SSA disability benefits during other periods as well.  In a May 1989 decision, SSA concluded that the Veteran again met the criteria for a grant of disability benefits.  A SSA medical evaluation showed he had chronic depressive symptoms, memory problems, and feelings of panic.  The SSA medical records associated with the claims folder show an August 1974 diagnosis of non-psychotic paranoid-type schizophrenia; a June 1975 diagnosis of character disorder, depressive reaction, and hysterical personality with inadequate features (and a finding that latent paranoid schizophrenia could not be ruled out); a June 1976 diagnosis of borderline personality with traits of obsessive, compulsive paranoid character; a May 1982 diagnosis of alcohol and mixed substance abuse, and schizotypal personality disorder with some paranoid and depressive features; an August 1983 diagnosis of depressive neurosis and explosive personality disorder; and diagnosis in February and November 1988 of schizotypal personality disorder.

Additional private medical reports dated through December 2000 document continued treatment the Veteran received for variously diagnosed psychiatric disorders.  

For instance, a February 1998 letter from a private mental health professional indicates that the Veteran has a well-established history of psychiatric disability, and that bipolar disorder, schizophrenia and personality disorders had been diagnosed.  

A December 1998 report from a private mental health therapist shows that the Veteran complained of extreme racism and many traumatic experiences during service; he believed his life "came apart" emotionally during service.  The diagnosis, in pertinent part, was schizoaffective disorder, rule out schizotypal personality disorder.  At this time, the Veteran presented symptoms of severe impulsivity, psychomotor agitation, and restlessness.  He also exhibited signs of targeted aggression and rage as well as disorganized and self-injurious behavior.  The Veteran showed symptoms of targeted anger, severe depressed mood, targeted elevated or expansive mood, moderate excitability and grandiosity, severe irritability, hostility, and marked mood shifts.  He was found to have mild insomnia, severe paranoid ideation, and incoherence or loosening of associations.  The Veteran was diagnosed with schizoaffective disorder and mood disorder.  He was also given an Axis IV diagnosis of occupational problems, economic problems, and other severe psychosocial and environmental problems.  He was assigned an initial GAF score of 40.

In a January 1999 report of psychiatric evaluation, a private psychiatrist noted that the Veteran had "multiple psychiatric problems dating back to his days in the service when he apparently experienced extreme racism and had traumatic experiences."  The Veteran admitted to a long history of heroin abuse after his separation from service "and some time before also."  The psychiatrist reported that the Veteran exhibited symptoms of paranoia and mood swings that met the criteria for a schizoaffective disorder.  Accordingly, the diagnosis was schizoaffective and mood disorders.  The private psychiatrist noted the Veteran's present symptoms included: somewhat withdrawn; appeared isolative; slightly paranoid; denied any hallucinations or delusions, but was very slow to open up; thought processes were loose and somewhat disorganized; he had some flight of ideas; he went round and round in circles discussing things, and it was hard to get him back down to the central key points.  The private psychiatrist found that there appeared to be an undercurrent of psychosis and that the Veteran was moderately depressed with mood swings.  He was found to have limited insight and his judgment was somewhat impaired.  He was assigned a GAF score of 40 and noted to have a highest GAF score in the past year of 50.  The private psychiatrist found the Veteran's mental health diagnosis to be a "fairly severe psychiatric disability."  The Veteran was noted to be "working through the rehab services, but his emotional disorder continues to interfere with normal functioning."  He was looking for a job to start his business as a professional cosmetologist, but remained on SSA disability and was self-employed.

A November 2000 report of psychiatric evaluation by a licensed clinical social worker (LCSW) shows a diagnosis of dysthymic disorder and a GAF score of 55.  At this time, the Veteran endorsed mental health issues with his "nerves" and that he felt like he was "ready to go off."  He told the LCSW about his prior suicidal ideation during service and his current violent tendencies that occur only in defending himself, but that he was "not a trouble maker."  The diagnostic summary showed that the Veteran had been on social security disability since 1969 and that the Veteran seemed to blame others for his problems.  He was noted to be motivated and wanted to "get on with his life."  He was attending school at this time and was aware that he was depressed.  

A November 2000 report of psychiatric evaluation by a private physician reflects that the Veteran believed he had a nervous breakdown during service; he told the psychiatrist that he refused to follow orders during service and was treated unfairly by his superiors.  The diagnosis was psychotic disorder, not otherwise specified, with a GAF score of 65 at present and for the past year.  The Veteran denied mental health symptoms of depression and/or anxiety.  He denied active suicidal/homicidal ideation and/or delusions, symptoms of mania and/or obsessive-compulsive disorder.  He had fair insight and judgment as well as good concentration and memory.  He was cooperative and engaged with good eye contact.  His speech was coherent and goal directed.  His mood was described as "confident" and his affect was broad.  He had no formal thought disorder and denied audio/visual hallucinations and/or delusions.  

In a December 2000 letter Dr. S., a private medical professional, indicated that he and several psychiatrists had treated the Veteran at a mental health clinic through November 1997.  The diagnoses during the Veteran's treatment at the clinic included paranoid-type schizophrenia; depressive disorder, not otherwise specified; alcohol abuse; and probable mixed Axis II pathology.  The Veteran discussed at length the problems he encountered during service, including his perception that he had been the victim of racial discrimination.  The therapist expressly reported that the Veteran's "military experience was so troubling for him that it might be fair to say the he suffered some elements of PTSD."  The medical professional further stated "I cannot honestly say how much of [the Veteran's] difficulties are a direct product of his military experience, but it did seem to me at the time that this experience exacerbated some of whatever pathology [the Veteran] was battling."

Before service connection was established, the Veteran testified before a Veterans Law Judge in October 2003.  However, as it relates to the present appeal for an increased rating, the Veteran endorsed current mental health symptoms of depression and emotional issues.  He stated that he has been on rehabilitation since the 1970's and has received education benefits, including a "Bachelor of Science degree in education, industrial technology."  He said that after he received his college degree he started working on a business plan and then started psychotherapy.  The Veteran explained that he had six therapists in five years, and has experienced a difficult time in receiving proper treatment.  He also said that he had received SSA benefits since the 1970's due to his psychiatric disability, despite a brief period where benefits ceased.

On VA psychiatric examination in February 2005, the Veteran described, in somewhat vague fashion, that at times he had feelings of stress, anxiety, depression, and dysphoria.  He reported that he loses his temper infrequently; he denied auditory hallucinations.  He acknowledged smoking marijuana several times weekly, and drinking six to twelve 12-ounce beers twice weekly.  After review of the service treatment records, the psychiatrist noted that the Veteran adapted poorly to the Army, where he got into trouble and underwent two psychiatric evaluations; that the first psychiatric diagnosis was paranoid personality disorder, that no psychotic symptoms were described in service; and that the Veteran contended that his difficulties were due to racial discrimination in service.  The examiner further noted that the second evaluation in service found a diagnosis of immature personality, and that the Veteran was AWOL for approximately two months during service (and during that period used heroin).  The Veteran acknowledged that he also used heroin during the first year after his separation from service, and stated that, on and off over the past decades, he tended to drink heavily and use cocaine.  The Veteran reported that he drank much less than previous.  The psychiatrist also reviewed the Veteran's post-service psychiatric treatment in the 1970s and 1980s, and noted that the treatment records show diagnoses of schizophrenia, depression, and personality disorder.

Examination revealed that the Veteran was alert and cooperative.  His affect was quite labile.  He was tearful on several occasions, but was otherwise cheerful with no affective disturbance.  There were no thought disorders or delusions, and the Veteran denied hallucinations.  There was no suicidal or violent ideation.  Attention, memory, and concentration were grossly intact.  The diagnosis was depression, not otherwise specified; with cannabis and alcohol abuse.  The psychiatrist reported that the diagnosis was based not only on the description of mild current symptoms of anxiety and depression, but also on the Veteran's psychopharmacological treatment over the years (primarily via antidepressants to which the Veteran responded favorably).  The examiner noted that the Veteran also described a substantial amount of substance abuse, and opined that such abuse is a significant component of the impairment in the Veteran's functioning.  The examiner noted that the Veteran had a bachelor's degree and three associates degrees as well as cosmetology training.  However, the Veteran was not working at the time, but hoped to start a small business in his field.

In an August 2005 written statement, the Veteran's mother reported that the Veteran "was not a problem child or teenager," and "there were no signs or treatments for depression until during his term in the United States Army . . . ."  His mother stated that the Veteran's "current depression was provoked while he was stationed at Fort McClellan Alabama AIT training, and also while he was incarcerated in solitary confinement at [the] Fort Campbell Kentucky stockade."

Pursuant to the Board's referral of this case for a VHA medical opinion, the VHA expert reviewed the Veteran's claims folder in May 2009.  Based on a review of the evidence of record, including the Veteran's statements, the VHA expert opined that it is more likely than not that the Veteran "developed some form of the mood disorder which has been present for much of his adult life while on active duty in the military."  The examiner commented on the Veteran's in-service and post-service treatment, the evidence of the onset of depressive symptoms while in the military separate from those of personality disorder, and the continuity between some of what used to be considered pure personality disorders and major disorders as supported in textbooks and major reviews of research, and concluded that the Veteran has a psychiatric disability (other than personality disorder) that had its onset in service.

On VA examination in March 2013, the examiner noted that the Veteran has only a primary mental health diagnosis for schizophrenia, paranoid type.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner reported that the Veteran was last seen for a VA examination in February 2005, and was diagnosed with depressive disorder, NOS, at that time.  The Veteran demonstrated and reported significant affective instability and delusions that impact his interactions with others and ability to consider feedback from others.  He discussed how upset he was about being mistreated in the military, how he went AWOL and went to his mother's home.  He said that he is tired of thinking about the events in the service.  When asked about current symptoms, he reported that he is eating well, exercising, sleeping well after he drinks his beer and watching television.  He did not identify specific areas of impairment.  He stated that he is better able to handle stress and tries not to bother people.  He said that he would like to feel more joy.  

According to the VA examiner, the Veteran's delusional beliefs have a major impact on his sense of reality and inform much of his behavior.  He is able to take care of daily needs; however, he is not able to adapt well.  He did not take psychotropic medications.  He stated that he drinks about four to six beers and then takes a muscle relaxer to help him sleep.  As for his mental status, the Veteran was alert, fully oriented, and cooperative.  He was well groomed.  His mood was upset and his affect was labile.  His speech was rapid at times and thought content was focused on his pain and mistreatment by others.  Thought processes were perseverative about his appeal injustices, and making sure that the VA had adequate information.  He did not have any reports of hallucinations; however, delusions were noted regarding the VA providers attempting to steal his intellectual property.  Memory was intact, but he was tangential and had difficulty paying attention.  Insight and judgment were poor.  The Veteran denied current suicidal or homicidal ideation.  Current mental health symptoms included the following: depressed mood; speech, intermittently illogical, obscure, or irrelevant; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting, and; persistent delusions or hallucinations.  There were no other symptoms attributable to the schizophrenia disorder.  The examiner commented that the Veteran's schizophrenia precludes gainful employment.  The examiner reasoned, "[The Veteran's] delusional beliefs are a bit subtle, but have a major impact on his ability to interact with others on a realistic basis, to be able to act appropriately and receive feedback from others without being defensive."

A March 2013 private psychologist's evaluation indicates "an overall trend toward increasing dysfunction" since he first started exhibiting "symptoms of psychopathology as early as 1969."  The private psychologist "reviewed the pertinent records" from the Veteran's claims file and recounted his prior medical and employment history during and since military service, to include receipt of social security disability for various periods since leaving service.  She also described the Veteran's recent hostile interactions with his own attorney's staff and his erratic, paranoid behavior at that time.  To summarize her conclusions, the private psychologist found the Veteran had "a lengthy psychiatric history as well as extended periods of significant disability."  She further stated, "While he has at times been able to work and been able to present fairly well when evaluated, [the Veteran's] overall status has been marked by suspicion and hostility, which markedly impair his ability to function for employment purposes or even effectively on his own behalf in his appeal."  She also found that the Veteran's disability picture, "taken as a whole," meets the criteria for a 70 percent rating "because he has occupational and social impairment with deficiencies in most areas.  Furthermore these deficiencies are sufficiently significant to render him unable to hold gainful employment."  The private psychologist also commented on the February 2005 VA examination results, which she found to be isolated and not indicative of his overall disability picture.

As an initial matter, with the exception of the two VA medical examinations in the claims file for the rating period since September 26, 2001, the medical evidence of symptoms and manifestations of the Veteran's psychiatric disability is scarce.  

Based on the foregoing, the Board finds that a majority of the Veteran's psychiatric symptoms more closely reflect the criteria for a 70 percent disability rating since September 26, 2001.  The evidence throughout this period does not demonstrate that the severity of the Veteran's psychiatric disability was manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The evidence shows that the Veteran's mental health symptoms interfere with his routine activities.  His speech was noted to be occasionally intermittently illogical, obscure, or irrelevant.  He did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as the evidence of record during this time had found him able to maintain his personal hygiene, finances, and household without assistance.  Even though the February 2005 VA examiner opined that the Veteran had only mild symptoms of anxiety and depression, the evidence of record for the entirety of this period prior to March 19, 2013, more closely approximates the criteria used to warrant a 70 percent rating.  See 38 C.F.R. § 4.126(a) (noting that the rating agency shall assign an evaluation based on all the evidence of record bearing on social and occupational impairment, rather than solely on the examiner's assessment at the time of examination); see also 38 C.F.R. § 4.2

Specifically, the evidence leading up to the beginning of the rating period tends to show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  For example, private treatment records from January 1999 show the Veteran's present symptoms included: somewhat withdrawn; appeared isolative; slightly paranoid; denied any hallucinations or delusions, but was very slow to open up; thought processes were loose and somewhat disorganized; he had some flight of ideas; he went round and round in circles discussing things, and it was hard to get him back down to the central key points.  The private psychiatrist found that there appeared to be an undercurrent of psychosis and that the Veteran was moderately depressed with mood swings.  He was found to have limited insight and his judgment was somewhat impaired.  He was assigned a GAF score of 40 and noted to have a highest GAF score in the past year of 50.  Furthermore, the evidence leading up to the beginning of the rating period tends to more nearly approximate the Veteran's symptoms of difficulty in adapting to stressful circumstances or establish and maintain effective relationships.  He tended to exhibit symptoms of impaired impulse control, and speech that intermittently illogical, obscure, or irrelevant.  Leading up to the period on appeal, the Veteran was diagnosed with various forms of bipolar disorder, schizophrenia and personality disorders.  His GAF scores also ranged between 40 and 50, with one high point at 65, during this period.  

While there appears to be a slight period of improved symptoms in November 2000, the evidence of record, the Board finds that the evidence is at least in equipoise on the issue of whether the Veteran's psychiatric disability symptoms more nearly approximate the criteria for a 70 percent rating since September 26, 2001.  The Board assigns great probative weight to the March 2013 private psychologist's opinion, which addressed the Veteran's "lengthy psychiatric history as well as extended periods of significant disability."  The private psychologist explained, "While [the Veteran] has at times been able to work and been able to present fairly well when evaluated, [his] overall status has been marked by suspicion and hostility, which markedly impair his ability to function for employment purposes or even effectively on his own behalf in his appeal."  She also found that the Veteran's disability picture, "taken as a whole," meets the criteria for a 70 percent rating "because he has occupational and social impairment with deficiencies in most areas.  Furthermore these deficiencies are sufficiently significant to render him unable to hold gainful employment."  The private psychologist also commented on the February 2005 VA examination results, which she found to be isolated and not indicative of his overall disability picture.

Furthermore, the Board finds that the Veteran's symptoms found on VA examination in March 2013 (e.g. depressed mood; intermittently illogical, obscure, or irrelevant speech; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting, and; persistent delusions or hallucinations) more nearly approximate his overall disability picture for the entire period on appeal, but have not been demonstrated to be so frequent and disabling as to result in total occupational and social impairment.

Accordingly, the Board concludes that the Veteran's psychiatric disability has been 70 percent disabling, but no higher, for the period since September 26, 2001.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU Consideration

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1) (2016).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more with sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Alternatively, where the combined rating percentage requirements are not met, entitlement to this benefit may nonetheless be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  

By way of history, the November 2014 rating decision granted TDIU based on the Veteran's only service-connected disability (psychiatric disability), effective March 19, 2013.  However, based on the medical evidence and the Veteran's statements, a claim for TDIU was also implicated as part of the claim for an increase.

With the grant herein, as of September 26, 2001, the Veteran's psychiatric disability will be evaluated at 70 percent.  Therefore, since September 26, 2001, the Veteran meets the schedular requirements for an award of TDIU under 4.16(a).  The Veteran's Application for Increased Compensation Based on Unemployability (received November 2, 2010) indicates that he has been unemployed since 1970 and became too disabled to work in 1972.

Currently, the evidence of record includes VA examinations and private medical opinions that describe the functional impact of the Veteran's service-connected disability on his employment.  

His prior work experience includes approximately 40 years primarily as a self-employed barber with no consistent periods of employment.  During this period, he was also a student at a community college.  However, the Veteran was also in receipt of social security disability benefits since December 1979 due to his psychiatric disability.  While there have been periods of improved symptoms where the Veteran was taken off of social security benefits, he was reinstated with full benefits since May 1989.  The May 1989 SSA assessment found that the Veteran's condition "resulted in restrictions on understanding and carrying out simple or complex instructions without interruptions from psychologically based symptoms.  Since these are work-related activities, it is concluded that the [Veteran] has a severe impairment."  The SSA assessment further found that the Veteran's "past relevant work required him to interact with the public on a constant basis.  Since he is restricted from this type of interaction without the possibility of exacerbating his symptoms, it is concluded that he cannot perform his past work on a consistent and prolonged basis."

The March 2013 private psychologist opinion also found the Veteran had "a lengthy psychiatric history as well as extended periods of significant disability."  She stated, "While he has at times been able to work and been able to present fairly well when evaluated, [the Veteran's] overall status has been marked by suspicion and hostility, which markedly impair his ability to function for employment purposes or even effectively on his own behalf in his appeal."  She also found that the Veteran's disability picture is "sufficiently significant to render him unable to hold gainful employment."

After thorough review, the Board finds that the evidence is at least in equipoise on the issue of whether the Veteran's service-connected disability is shown to preclude the Veteran from securing and following substantially gainful employment consistent with his educational and work background.  Considering the entire record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability based on the Veteran's only service-connected disability, effective September 26, 2001.  38 C.F.R. § 4.16(a).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  

The Veteran was also provided a VCAA notice regarding development of his total disability based on individual unemployability claim in January 2013.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA, SSA, and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in February 2005 and March 2013.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).




ORDER

An initial 70 percent rating, and no higher, for a service-connected psychiatric disability, effective September 26, 2001, is granted.

TDIU is granted for the period since September 26, 2001.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


